Case 7:18-cr-00237-VB Document 89 Filed 09/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ween eee eee ene ne cenennenenmneees X
UNITED STATES OF AMERICA : aH
ORDER
Vv.
18 CR 237-2 (VB)
RONALD LEON,
Defendant.
ee eee eee tt -—= a ae tt te a x

On September 2, 2020, defendant Ronald Leon, through his counsel, filed a motion for a
reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(). (Doc. #88).

Section 3582(c)(1)(A) contains an explicit exhaustion requirement:

[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
of the defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier, may reduce the term of imprisonment

. if it finds that . . . extraordinary and compelling reasons warrant such a
reduction.

Defendant’s submission indicates that the exhaustion requirement, a prerequisite to
making such a motion, has been satisfied. Specifically, defendant’s submission demonstrates
that on April 26, 2020, defendant made an application to the warden of his facility for
compassionate release, and that on May 11, 2020, the warden denied defendant’s request. (See
Doc. #88 Exhibit A). Accordingly, it appears more than thirty days have lapsed since defendant
submitted his application to the warden. For this reason, defendant’s motion appears timely
pursuant to Section 3582(c)(1)(A).

Accordingly, by September 17, 2020, the government is directed to file its response to
defendant’s motion. (See Doc. #88). The government is directed to address the merits of the
motion.

Dated: September 3, 2020
White Plains, NY SO ORDERED:

Yul

Vincent L. Briccetti, U.S.D.J.

 

 

 
